United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-1744
                       ___________________________

                           United States of America

                                     Plaintiff - Appellee

                                       v.

                                Clayton Jackson

                                  Defendant - Appellant
                                ____________

                    Appeal from United States District Court
                      for the Eastern District of Arkansas
                                ____________

                          Submitted: January 10, 2022
                             Filed: May 6, 2022
                                  [Published]
                               ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

PER CURIAM.

       Clayton Jackson pled guilty to three counts of threatening to assault and
murder a federal official, 18 U.S.C. § 115(a)(1)(B), and two counts of mailing
threatening communications, 18 U.S.C. § 876(c). The district court1 sentenced

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
Jackson to 480 months of imprisonment followed by three years of supervised
release. On appeal, Jackson challenges the substantive reasonableness of his
sentence and two of the special conditions of supervised release. We affirm.

                                   I. Background

       A grand jury indicted Jackson in early June 2020, after Jackson sent two letters
promising to kill two Federal Bureau of Investigation (“FBI”) agents and then
verbally reiterated similar threats. Jackson asserted in one letter to an agent that he
had “two bullets with both your names on it. And I swear with everything in me, I
will stop at nothing to kill both of you. So just know, you will be seeing me very
soon. That’s not a threat. It’s a promise.” He also claimed to know where one of
the FBI agents lived. When another FBI agent interviewed Jackson at a detention
facility where he was held on other charges, Jackson repeatedly emphasized his
sincere intent to kill one of the FBI agents, explaining “it’s a guarantee, I mean, it’s
a promise or I’ll die trying.”

       Jackson pled guilty to all five counts in November 2020. The presentence
investigation report (“PSR”) calculated a total offense level of 28 and his criminal
history category as VI, resulting in an advisory range of 140 to 175 months of
imprisonment under the United States Sentencing Commission Guidelines Manual
(“Guidelines”). At the sentencing hearing, neither party objected to any aspect of
the PSR and the district court adopted it.

       During the sentencing hearing the government introduced three letters that
Jackson did not dispute he sent while in custody. Jackson sent the first letter to an
unidentified person in June 2020, after his indictment. In it, Jackson explained he
would make an excuse to the presiding judge that he “was just pissed at the time”
when he made certain threats. He then wrote in the same letter: “But one thing is
for sure, [one of the FBI agents] will be killed. And that’s how we’ll make a name
for our organization[,]” later identified in the letter as White Pride Mafia. Jackson
asserted that while “[a]ll of these people look and think I’m blowing smoke[,]”
                                          -2-
White Pride Mafia would become “a household name” once he “wipe[d] out” four
people, including one of the FBI agents he previously threatened, a U.S. Attorney,
and two of Jackson’s associates. Jackson also indicated he had received “private
info” about these individuals. Jackson ended this letter by specifying he would
communicate further about “carrying out our plans” once he worked the details out
for his escape from custody.

        The second letter the government introduced was one Jackson attempted to
send from jail in January 2021, after he pled guilty to the federal charges. In the
letter, Jackson described a plan to escape from federal custody when he was
transported for his sentencing hearing. In March, Jackson unsuccessfully tried to
escape from custody by assaulting an officer and attempting to take his keys.

      The third letter introduced was one Jackson sent shortly after his failed escape
attempt. Jackson addressed this letter to the White Knights of the Ku Klux Klan,
requesting assistance in finding and “taking care” of two individuals he had
previously threatened to kill in a prior letter.

       Considering Jackson’s offense, relevant conduct, and the need to protect the
threatened individuals, the government argued for a sentence of “at least” twenty
years of imprisonment. Jackson, however, requested a sentence within the
Guidelines range.

      The district court considered the parties’ arguments, the Guidelines range, and
the 18 U.S.C. § 3553(a) sentencing factors, and sentenced Jackson to 480 months of
imprisonment followed by three years of supervised release. The district court
explained it believed Jackson intended to carry out his death threats and showed “no
remorse.” The district court explained a long sentence was needed to “protect the
public,” “deter [Jackson] and others from similar conduct in the future,” “show
respect for the law,” and “reflect the seriousness of this offense.”



                                         -3-
                                   II. Analysis

       On appeal, Jackson argues his sentence is substantively unreasonable and the
district court abused its discretion in imposing two special conditions of supervised
release. Neither argument prevails.

                         A. Substantive Reasonableness

       We review the substantive reasonableness of a sentence for an abuse of
discretion. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc).    “It will be the unusual case when we reverse a district court
sentence⸺whether within, above, or below the applicable Guidelines range⸺as
substantively unreasonable.” Id. (quoting United States v. Gardellini, 545 F.3d
1089, 1090 (D.C. Cir. 2008)).

       Jackson advances two arguments on this front. He first argues the 140-to-
175-month sentence recommended by the Guidelines adequately accounted for all
relevant sentencing factors. He maintains the district court improperly double
counted factors already considered in the enhancements when it decided to vary
upward. Jackson next argues his “480-month sentence radically exceeds nationwide
norms[,]” asserting that similarly situated defendants across the country received a
fraction of the time for similar convictions. Jackson contends all this amounts to a
substantively unreasonable sentence that is “greater than necessary to achieve the
goals of sentencing.” 18 U.S.C. § 3553(a).

      Jackson’s arguments are unavailing. As we have explained, a sentencing
“court is not prohibited ‘from determining that the weight the Guidelines assigned
to a particular factor was insufficient.’” United States v. Donahue, 959 F.3d 864,
867 (8th Cir. 2020) (quoting United States v. Thorne, 896 F.3d 861, 865 (8th Cir.
2018)). “It simply must take care when doing so.” Id. Moreover, a sentencing court
may consider uncharged relevant conduct when deciding whether to vary upward.
See United States v. Thomas, 760 F.3d 879, 889 (8th Cir. 2014). Here, the district
                                         -4-
court took care in concluding the Guidelines range insufficiently accounted for the
sentencing factors. It concluded the Guidelines calculation did not adequately
account for Jackson’s misconduct, criminal history, lack of remorse, and continued
threatening behavior toward others. The district court explained Jackson had
demonstrated that he was “obviously [] intent” on carrying out his death threats, that
“a big factor in assessing the appropriate sentence” was the need to protect the
public, and also that the sentence was needed to deter Jackson and others from
engaging in similar criminal conduct, promote respect for the law, and reflect the
seriousness of the offense. See § 3553(a)(2)(A)–(C).

      And contrary to Jackson’s argument, the district court also considered the
need to avoid disparate sentences and explained it would impose the same sentence
on “anyone who is charged with” the same crimes “under similar circumstances.”
Particularly in instances like this, where the upward variance was based in part on
uncharged relevant conduct and the district court explained its case-specific
reasoning for imposing the sentence it did, we will not reverse based on alleged
sentencing disparities with unrelated offenders sentenced by different judges. See
United States v. Keys, 918 F.3d 982, 989 (8th Cir. 2019).

      All this leads us to conclude it was not unreasonable for the district court to
vary upward here. The sentence imposed was no doubt a significant increase above
the Guidelines range. But considering Jackson’s persistent threats against specific
FBI agents and others, as well as his efforts to recruit others to kill, we cannot say
the sentence is substantively unreasonable. We thus conclude the district court did
not abuse its considerable discretion when imposing the sentence. See Donahue,
959 F.3d at 867.

                              B. Special Conditions

      Jackson next challenges two special conditions of his supervised release.
Specifically, Jackson challenges a condition requiring that he both “participate in a
substance abuse treatment program under the guidance and supervision of the
                                         -5-
probation office, which may include drug and alcohol testing, out-patient
counseling, and residential treatment,” and abstain from using alcohol during
treatment. He also challenges the condition that he participate in mental health
treatment during his supervised release under the guidance of the probation office.
Jackson argues the district court abused its discretion by imposing these special
conditions without making the necessary individualized findings regarding their
appropriateness.

       Because Jackson did not object to these special conditions during his
sentencing, we review his arguments on appeal for plain error. See United States v.
Robertson, 948 F.3d 912, 919 (8th Cir. 2020), cert. denied, 141 S. Ct. 298 (2020).
Plain error requires Jackson “show that the district court committed an error that is
clear under current law, that the error affects his substantial rights, and that the error
seriously affects the fairness, integrity, or public reputation of judicial proceedings.”
Id. (quoting United States v. Wisecarver, 644 F.3d 764, 775 (8th Cir. 2011)).

       “Sentencing judges have discretion to impose special conditions of supervised
release so long as the conditions are reasonably related to the sentencing factors
enumerated in [] § 3553(a), involve no greater deprivation of liberty than is
reasonably necessary, and are consistent with the Sentencing Commission’s
pertinent policy statements.” United States v. Sherwood, 850 F.3d 391, 394 (8th Cir.
2017) (quoting United States v. Cooper, 171 F.3d 582, 585 (8th Cir. 1999)). “In
crafting special conditions, the district court must be careful to conduct an inquiry
‘on an individualized basis,’ looking at the specific facts of the case.” United States
v. Wallette, 686 F.3d 476, 483–84 (8th Cir. 2012) (quoting United States v. Davis,
452 F.3d 991, 995 (8th Cir. 2006)). While we encourage individualized findings on
each imposed special condition, however, we need not vacate a special condition
without such findings “where the basis for the special condition can be discerned
from the record.” United States v. Hart, 829 F.3d 606, 609 (8th Cir. 2016).

      Jackson does not show plain error here because the record reflects the basis
for both special conditions. We first conclude the record adequately supports the
                                           -6-
special condition requiring Jackson participate in a substance abuse program and
abstain from alcohol use during the program. We have upheld special conditions
requiring participation in substance abuse treatment programs and restricting alcohol
use during treatment when the record evidence shows the defendant abuses alcohol
or has “a substance abuse problem that might be exacerbated by alcohol use.”
Wallette, 686 F.3d at 484. The undisputed facts established that Jackson began
consuming alcohol as a 16-year-old, had a history of drinking alcohol daily, used
marijuana as a teenager, and previously participated in four substance abuse
programs. Moreover, Jackson admitted that “he drank to relieve stress,” and “if he
drank hard liquor, he would get angry and at times would become violent.”
Considering Jackson’s history, we conclude the district court did not plainly err by
requiring Jackson participate in a substance abuse program and abstain from alcohol
during his participation. See United States v. Hataway, 933 F.3d 940, 946 (8th Cir.
2019); Wallette, 686 F.3d at 484.

       Similarly, the record supports imposition of the special condition requiring
Jackson to participate in mental health treatment under the guidance of the probation
office. In order to lawfully “impose the special condition of participation in a mental
health program, the court must have reason to believe the party is in need of such
treatment.” United States v. Wynn, 553 F.3d 1114, 1120 (8th Cir. 2009) (quoting
United States v. Kent, 209 F.3d 1073, 1076 (8th Cir. 2000)). Here, the undisputed
facts showed Jackson had a history of erratic violent behavior and persistently made
violent threats. In addition, he had previously received mental health treatment and
been put on suicide watch by jail staff after his failed escape from custody.
Considering these facts, we conclude the district court did not plainly err in imposing
the mental health treatment special condition. See id. (affirming the imposition of a
similar condition when the defendant had a history of violent and threatening
conduct, had previously been referred for mental health treatment, was prescribed
medications, and had expressed homicidal and suicidal thoughts).




                                         -7-
                           III. Conclusion

For the foregoing reasons, we affirm the judgment of the district court.
                ______________________________




                                  -8-